DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/14/2021 has been entered. Claims 1, 4-7 and 9 have been amended. Claims 2 and 8 have been cancelled and claim 10 is a new addition. Claims 1, 3-7 and 9-10 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 and 04/05/2021 have been considered by the examiner.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka et al. (US 2007/0017618 A1).
Regarding claim 1, Miyasaka teaches a pneumatic tire, see abstract. The tire has a tread pattern configured to have: a circumferential groove 2 – (corresponds to a shoulder main groove) that is disposed on one side in a 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And a side land row 10 – (corresponds to a shoulder land portion) that is formed between a treading face end E – (corresponds to a ground contact 
As to a length of each of the plurality of slant/first inclined grooves 3 in the tire width direction is 30% or more of a ground contact width: Guidance is provided by the above figure which clearly depicts the slant/first inclined grooves 3 extend substantially across the central land row 5, in the tire width direction being at least 30% or more of the treading face width W. Moreover, it has been held that “[D]rawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
The tread pattern is further configured such that the: side/shoulder land portion 10 includes a block row divided in the tire circumferential direction by a lateral sipe 14 – (corresponds to a slit) extending in the tire width direction.
As to each of the plurality of sub-groove/second inclined grooves 15 is shallower than the circumferential/shoulder main groove 2 and the lateral sipe/slit 14: Miyasaka discloses in Table 1, the sub-grooves/second inclined grooves 15 have a groove depth of 5 mm; the circumferential/shoulder main groove 2 has a groove depth of 9.3 mm; and the lateral sipes/slits 14 have a groove depth of 6.5 mm – (corresponds to the claimed ratio of groove depths).
Regarding claim 6, Miyasaka further teaches the tread pattern includes a plurality of main grooves 17-18 extending in the tire circumferential direction on the other side in the tire width direction from the tire equatorial plane; and a rib-like side land row 24 – (corresponds to the second shoulder land portion) continuous in the circumferential direction between the main groove 17 and the tread facing end E – (corresponds to the ground contact end).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (US 2007/0017618 A1) as applied to claim 1 above.
Regarding claim 3, Miyasaka does not explicitly the circumferential/shoulder groove 2 is a zigzag groove in which an inward bent portion and an outward bent portion are alternately and repeatedly disposed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove 2 in the claimed manner since: Miyasaka envisions the use of circumferentially extending zigzag grooves, see [0010]; whereby their use provides improved wet drainage performance, see [0030]. 
Regarding claims 4-5, 9, Miyasaka does not explicitly disclose the claimed zigzag/shoulder groove 2 arrangement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove 2 in the claimed manner since: Miyasaka not only envisions the use of circumferentially extending zigzag grooves; while offering the wet drainage performance can be more improved under an action of a circumferentially zigzag groove actualized by the slant sub-grooves and the curvedly slant grooves, see [0010], [0030]. The prior art additionally, provides all the claimed structure with the tread pattern having a central land row 5 having disposed thereon lateral sipes 6 – (corresponds to a slit) and slant/first inclined grooves 3 both of which extend 
Moreover, it has been held where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), see MPEP 2143.02 (I). 
Regarding claim 7,
Regarding claim 10, Miyasaka does not explicitly disclose a groove width of each of the plurality of slant/first inclined grooves 3 of the portion that opens into the circumferential/shoulder main groove 2 is wider than the groove width of the circumferential/shoulder main groove 2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of slant/first inclined grooves 3 in the claimed manner since; having such a large opening predictably and advantageously allows for improved water drainage. Moreover, it has been held where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), see MPEP 2143.02 (I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749